IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN ANDERSON and SUSAN   §
FITZGERALD,                §
                           §
       Plaintiffs Below,   §                 No. 106, 2021
       Appellants,         §
                           §                 Court Below—Court of Chancery
       v.                  §                 of the State of Delaware
                           §
STEVEN LEER, JENNIFER      §                 C.A. No. 2018-0602
SCANLON, JOSE ARMARIO,     §
WILLIAM H. HERNANDEZ,      §
RICHARD P. LAVIN, BRIAN A. §
KENNEY, GRETCHEN R.        §
HAGGERTY, MATHEW CARTER, §
JR., and THOMAS A. BURKE,  §
                           §
       Defendants Below,   §
       Appellees.          §

                          Submitted: October 27, 2021
                          Decided:   November 10, 2021

Before SEITZ, Chief Justice; VALIHURA, and TRAYNOR, Justices.
                                     ORDER

      This 10th day of November 2021, after careful consideration of the parties’

briefs and the record below, and following oral argument, we find it evident that the

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in its Memorandum Opinion dated August 31, 2020 and its Letter

Decision dated March 11, 2021.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                          Chief Justice




                                 2